DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the dummy pattern" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes it is assumed that the limitation is referring to the dummy element.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-10, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (20190204698, cited by applicant), Wang hereinafter.
Regarding claim 1, Wang discloses a display device comprising: a first substrate (100, ¶ [46], fig. 1A) including a display area (400) and a non-display area (320, ¶ [54], fig. 2A) at least partially surrounding the display area (400); a second substrate (200) disposed on the first substrate (100); a pixel layer (PX1, ¶ [48]) disposed on the display area (400) between the first substrate (100) and the second substrate (200); a seal (300) disposed on the non-display area (320) between the first substrate (100) and the second substrate (200); a pad (162, ¶ [55], fig. 6) connected to the pixel layer (PX1) and disposed on the non-display area (320); and a dummy element (190, ¶ [72] fig. 6A) in a hole in the seal (300), the dummy element (190) being disposed on the pad (162).
Regarding claim 2, Wang discloses that the pixel layer (PX1) comprises: a pixel (140, Fig. 4A); a scan line (GL) connected to the pixel (140); and a data line (DL, ¶ [48], fig. 6C) connected to the pixel (140) and extending to the non-display area (320), the data line (DL) comprising a part (434, ¶ [65]) near or at an end of the data line (DL) connected to the pad (162).
Regarding claim 8, Wang discloses a data driver connected to the pad (162), wherein the data driver comprises: a flexible circuit board (700, ¶ [62], fig. 5); a connection pad (720, ¶ [62], fig. 6C) disposed on one surface of the flexible circuit board (700) and connected to the pad (162); and a driving chip (740, ¶ [69]) mounted on the flexible circuit board (700).
Regarding claim 9, Wang discloses that the connection pad (720) is electrically connected to a first side surface of the pad (162), which faces the connection pad (720), and a second side surface of the dummy pattern, which faces the connection pad (720) (fig. 6C).
Regarding claim 10, Wang discloses that the first side surface and the second side surface are disposed in substantially a same plane (fig. 6C).
Regarding claim 13, Wang discloses that the dummy element (190) is integral with the pad (162) (fig. 6C).
Regarding claim 14, Wang discloses that the pixel layer (PX1) comprises an organic light emitting device (¶ [47]).
Regarding claim 15, Wang discloses a liquid crystal layer (¶ [47]) disposed between the first substrate (100) and the second substrate (200).
Regarding claim 17, Wang discloses a display device comprising: a first substrate (100, ¶ [46], fig. 1A) including a display area (400) and a non-display area (320, ¶ [54], fig. 2A) at least partially surrounding the display area (400); a second substrate (200) disposed on the first substrate (100); a pixel (140, Fig. 4A) disposed on the display area (400) between the first substrate (100) and the second substrate (200); a data line (DL, ¶ [48], fig. 6C) connected to the pixel (140) on the display area (400) and extending in a first direction to be disposed on the non-display area (320); a pad (162, ¶ [55], fig. 6) disposed on the non-display area (320) and connected to at or near an end of the data line (DL); a seal (300) disposed on the non-display area (320) between the first substrate (100) and the second substrate (200); and a dummy element (190, ¶ [72] fig. 6A) overlapping the seal (300) and connected to the pad (162).
Regarding claim 18, Wang discloses that the dummy element (190) is received in a hole defined in the seal (300) (fig. 6C).
Regarding claim 19, Wang discloses a data driver configured to communicate a data signal to the data line (DL), wherein the data driver comprises: a flexible circuit board (700, ¶ [62], fig. 5); a connection pad (720, ¶ [62], fig. 6C) disposed on one surface of the flexible circuit board (700) and connected to the pad (162) and the dummy element (190); and a driving chip (740, ¶ [69]) mounted on the flexible circuit board (700), and the connection pad (720) being connected to a first side surface of the pad (162) which faces the connection pad (720), and a second side surface of the dummy pattern which faces the connection pad (720).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (20190204698, cited by applicant), Wang hereinafter.
Regarding claim 16, Wang discloses the claimed invention according to claim 1.
However, Wang is silent about that the dummy element comprises a metal material.
Meanwhile, ¶ [72] of Wang discloses that the dummy element (190) comprises a conductive structure.
It is considered within the capabilities of one skilled in the art to consider a metal material for the conductive structure as an obvious matter of design engineering since is well known that metal is a conductive material.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to provide a metal material for the conductive structure as an obvious matter of design engineering, since is well known that metal is a conductive material.
Regarding claim 20, Wang discloses that the seal (300) comprises a sealing layer including an insulating material (122, ¶ [51], fig. 6).
.
However, Wang is silent about that the dummy element comprises dummy pattern including a metal material.
Meanwhile, ¶ [72] of Wang discloses that the dummy element (190) comprises a conductive structure.
It is considered within the capabilities of one skilled in the art to consider a metal material for the conductive structure as an obvious matter of design engineering since is well known that metal is a conductive material.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to provide a metal material for the conductive structure as an obvious matter of design engineering, since is well known that metal is a conductive material.

Allowable Subject Matter
Claims 3-7 and 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.
Regarding claim 3, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 3, and specifically comprising the limitation directed to a lower surface of the dummy element is in contact with an upper surface of the pad.
Regarding claim 4, the claim is allowable for the reasons given in claim 3 because of their dependency status from claim 3.
Regarding claim 5, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 5, and specifically comprising the limitation directed to the dummy element comprises a dummy pattern, the hole comprises a dummy hole, and at least one of the pad, the dummy pattern, and the dummy hole is disposed in plural, and the pads, the dummy patterns, and the dummy holes extend in a first direction.
Regarding claims 6-7, the claims are allowable for the reasons given in claim 5 because of their dependency status from claim 5.
Regarding claim 11, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 11, and specifically comprising the limitation directed to an adhesive layer disposed between the connection pad and the first side surface and between the connection pad and the second side surface.
Regarding claim 12, the claim is allowable for the reasons given in claim 11 because of their dependency status from claim 11.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art teaches a similar connection pad structure as the instant application.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/OLUSEYE IWARERE/Supervisory Patent Examiner, Art Unit 2879